Citation Nr: 9913524	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  96-34 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES               

1.  Entitlement to service connection for a disability 
manifested by left heel pain.

2.  Entitlement to service connection for a chronic left 
ankle disability.

3.  Entitlement to service connection for a chronic skin 
disorder of the feet.

4.  Entitlement to service connection for cardiovascular 
disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from December 1959 to December 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

A review of the evidence of record discloses that in a May 
1996 communication the veteran was informed that VA was not 
able to take immediate action on his claim for compensation 
due to tobacco addiction.  He was informed that once new 
regulations were finalized, VA would make a final decision 
and promptly notify him of the outcome.  Subsequently, in an 
August 1996 communication the veteran again referred to his 
"smoking addiction" which he indicated played a significant 
role in his various problems.  In that communication the 
veteran also referred to chronic obstructive pulmonary 
disease.  The issues of entitlement to service connection for 
chronic obstructive pulmonary disease and a disability due to 
cigarette smoking have not been adjudicated by the RO and 
there is no jurisdiction by the Board at this time.  Shockley 
v. West, 11 Vet. App. 208 (1998).  The issues are referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran has a disability of the left heel that is 
attributable to his experiences while on active duty.  

2.  The preponderance of the evidence is against a finding 
that any current left ankle disability is related to service.

3.  The preponderance of the evidence is against a finding 
that any current skin disorder of the feet is related to 
service.

4.  There is no competent evidence relating cardiovascular 
disease to service.  


CONCLUSIONS OF LAW

1.  A disability manifested by left heel pain was incurred 
during the veteran's active service.  38 U.S.C.A. §§ 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1998).

2.  A left ankle disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. 
§ 3.303.

3.  A skin disorder of the feet was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107; 
38 C.F.R. § 3.303.

4.  The claim for service connection for cardiovascular 
disease is not well grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The initial question in this case is whether the veteran's 
claims are well grounded.  He has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that each claim is well grounded.  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only plausible to 
satisfy the initial burden of section [5107]."  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If not, the claim must 
be denied and there is no further duty to assist the veteran 
with the development of evidence pertaining to that claim.  
See Epps v. Gober, 126 F.3rd. 1464, 1468 (1997); 38 U.S.C.A. 
§ 5107(a).

In order for a claim for service connection to be well 
grounded, there must be:  (1) Competent evidence of a current 
disability (a medical diagnosis); (2) evidence of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence, depending on the circumstances); and 
(3) evidence of a nexus between the inservice injury or 
disease and a current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  .

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  In the case of cardiovascular disease 
and/or arthritis, service connection may be presumed if 
either disease is manifested to a compensable degree of 
10 percent or more within one year following service 
discharge.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307(a), 3.309 (1998).

Under the provisions of 38 C.F.R. § 3.303(b), with chronic 
disease shown as such in service (or within the presumptive 
period under § 3.307), so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain,  any abnormality of heart sounds...will permit 
service connection of arthritis, disease of the heart...first 
shown as a clear-cut entity, at some later date.  For the 
showing of chronic disease in service there is required a 
combination of manifestation sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  Continuity 
of symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.

The chronicity provision of § 3.303(b) is applicable, when 
evidence, regardless of its date, shows that the veteran had 
a chronic condition in service or during an applicable 
presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or 
during any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Service Connection for a Disability of 
the Left Heel.

A review of the available service medical records reflects 
that, the veteran was seen in service department outpatient 
consultation on one occasion in December 1961 after having 
hit the edge of a pit with his left heel.  He complained that 
he could not place his foot flat on the ground.  The foot was 
wrapped and he was advised to soak it and to keep it 
elevated.  Examination at that time showed slight swelling 
around the sole of the foot.

He was seen for follow-up purposes regarding the heel on one 
occasion in January 1962.  

He returned to outpatient consultation on one occasion in 
February 1962, complaining of pain in the heel.  He had what 
appeared to be a bruise.  He had been on a hike the previous 
day.  He was to apply hot soaks after hikes and on a daily 
basis.  

He was seen on another occasion in May 1962 complaining of 
having fallen in a ditch two days previously and having had 
pain in the left heel.  He was to apply hot packs to the 
heel.  

At the time of separation examination in November 1963, there 
was no reference to a disability involving the left heel.  
Clinical evaluation was negative for any pertinent 
abnormality.

Also of record is a December 1993 communication from the 
attorney for the estate of the deceased physician.  He 
indicated that the physician's daughter advised him she had 
no medical records pertaining to the veteran.  Notation was 
made that some of the physician's records had been misplaced 
and/or destroyed.  

In a June 1996 communication, Jacob E. Tauber, M.D., an 
orthopedic surgeon, reported that the veteran had undergone 
X-ray studies in the past and that those demonstrated an 
ossicle along the distal fibula, consistent with the 
veteran's complaints of pain along the lateral aspect of the 
ankle.  The veteran referred to having sustained multiple 
traumatic injuries in the line of duty, with "chronicity of 
all claimed conditions beginning in 1962."  The physician 
stated the veteran had current heel and ankle conditions and 
had seen podiatrists at the VA hospital.  He reported that 
the veteran had sustained injuries in the military, with 
reference to several different occasions when the veteran was 
seen after having injured his heel and reportedly having 
injured the left foot and heel on May 9, 1962.  The physician 
went on to state that the veteran was seen at a private 
facility, and his "foot disease" was documented along with 
the "chronic problems" related to the left heel and other 
disabilities.  Current examination findings included 
tenderness about the left heel.  The physician opined that 
the veteran "clearly sustained" injuries in the line of 
duty which required further care.  He stated that the 
veteran's "current medical condition is a direct result of 
multiple traumatic injuries to the left heel and left ankle 
incurred in the line of duty in military training 
exercises."

The entire claims folder was referred to a specialist with 
the Veterans Health Administration.  The chief of staff at a 
VA medical center reviewed the entire claims folder sometime 
in 1999 and opined that according to the files, the veteran 
sustained repeated injuries and complaints of left heel pain 
during service.  The podiatrist stated that he believed the 
veteran's "heel pain most likely is related to his active 
service... ."

While the post service record does not document the presence 
of a disability of the left heel for years following service, 
as noted above, service connection can still be established 
for disease or disability when all the evidence establishes 
that the disease was incurred in service.  Savage v. Gober, 
10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(d).  The record 
establishes that the veteran has tenderness of the left heel 
and pain involving the left heel, and a private physician and 
a VA podiatrist have essentially opined that it is most 
likely secondary to trauma the veteran sustained during 
service.  The available records document the fact that the 
veteran was seen on several different occasions for 
complaints of left heel pain.  In view of the foregoing, the 
Board concludes the evidence is at least in equipoise and, 
therefore, the Board finds the veteran's current tenderness 
and pain involving the left heel are attributable to his 
experiences while on active duty.  Accordingly, service 
connection is warranted for a disability involving the left 
heel.  

Service connection for a chronic left ankle disability.

A review of the service medical records is without reference 
to complaints or abnormal findings regarding the left ankle.  
The available records include the report of an outpatient 
visit on May 9, 1962, when reference was made to the veteran 
having fallen in a ditch two days previously and having 
experienced pain in the left heel.  There was no reference 
whatsoever to the left ankle being involved.  At the time of 
separation examination in December 1963, there were no 
pertinent complaints or abnormal findings with regard to the 
left ankle.  

As noted elsewhere in this decision, communications are of 
record from the executor of the physician's estate and the 
physician's daughter to the effect that there are no medical 
records available pertaining to the veteran.  

The post service medical evidence that is on file, as noted 
above, includes communications from Dr. Tauber all dated in 
1996.  The physician indicated in a June 1996 communication 
that the veteran was in the military performing extensive 
physical training from 1961 to 1962, and sustained multiple 
injuries, including pain in the left heel and left ankle, 
with weakness and buckling.  He stated that the veteran had 
undergone X-ray studies in the past and these had 
demonstrated the presence of an ossicle along the distal 
fibula, consistent with the veteran's complaints over the 
lateral aspect of the ankle.  The veteran reported multiple 
traumatic injuries in service and it was stated he had 
current heel and ankle conditions.  The physician noted that 
the veteran injured the left foot and heel on May 9, 1962.  
The current examination diagnoses included an ossicle of the 
left lateral malleolus and chronic plantar fasciitis.  The 
physician stated that the veteran's "current medical 
condition as a direct result of multiple traumatic injuries 
to the left heel and left ankle occurred in the line of duty 
in military training exercises.  He has a disability related 
to his left ankle."  

In March 1999, the Board requested an expert medical opinion 
through the VA Health Administration.  In response to the 
request, a VA staff podiatrist reviewed the claims file.  He 
noted that during active service the veteran sustained 
repeated injuries and complaints of left heel pain, but made 
no reference to left ankle pain.  The veteran related no 
fracture, but the physician noted there was not an X-ray 
study in the notes.  He added there was no reference to heel 
or ankle pain at the time the veteran was discharged from 
service.  The podiatrist went on to state that plantar 
fasciitis was an overuse injury to the interior heel that 
commonly occurred during rigorous training.  It was added 
that the veteran's work as a postal worker might also have 
contributed to the chronic heel pain from prolonged standing 
and ambulation.  While he acknowledged that the veteran's 
heel pain most likely was related to his active service, it 
was his belief that the veteran's ankle pain was not related 
to service.  The podiatrist concluded that the veteran's 
ankle pain was "most likely" from chronic stress that 
occurred while he was employed as a postal worker.

Initially, the Board finds that the veteran's claim is well 
grounded.  The veteran has a current diagnosis of ankle 
disability.  He is competent to report inservice ankle 
injuries, and Dr. Tauber, has provided an opinion linking the 
current disability to the reported inservice injuries.

Once it is determined that the claim is well grounded, the 
claim is adjudicated on the merits.  At the merits stage 
there must be evidence in support of each of the three Caluza 
elements discussed above.  The analysis at the merits stage, 
however, is not the same as at the well groundedness stage.  
The credibility of the evidence is not presumed at the merits 
stage.  Hickson v. West, 96-1669 (U.S. Vet. App. March 16, 
1999).

In weighing the evidence, both pro and con, with regard to 
the issue, the Board finds that the preponderance of the 
evidence is against the claim.  First, while the veteran has 
reported fairly extensive ankle disability in service, no 
such disability is documented in the service medical records.  
A left ankle disability was initially reported in the record, 
long after service.  The report of the examination for 
separation from service specifically shows that the veteran 
had normal feet and lower exremities.  The normal examination 
findings, together with the silence of the remainder of the 
clinical record outweigh the veteran's unsupported assertions 
that he had ankle injuries or disabilities during service.  
Thus the weight of the evidence is against a finding that the 
third prong of the Caluza test, an inservice injury or 
disease, has been satisfied.

The evidence is not in dispute as to the presence of a 
current left ankle disability.  However, the preponderance of 
the evidence is against a conclusion that there is a nexus 
between the current disability and service.

While Dr. Tauber stated in 1996 that the veteran essentially 
had a left ankle disability, which in his opinion was 
sustained in line of duty, this opinion was based on the 
unsubstantiated premise that the veteran had left ankle 
injuries in service. The physician specifically referred to 
the report of an outpatient visit in service dated May 9, 
1962, when he reported that he had reportedly injured his 
left foot and heel.  However, the report of that visit is of 
record, and it shows no reference to the left ankle.

The VA podiatrist who reviewed the entire claims folder, 
including Dr. Tauber's opinions, concluded that the veteran's 
left ankle pain was not related to active service.  The 
podiatrist's opinion was based on a history that is more 
accurate than that considered by Dr. Tauber.  As such, the 
podiatrist's opinion is more probative than that of Dr. 
Tauber.  On the basis of that opinion, and the record, the 
Board concludes that the evidence is against a finding that 
any current left ankle disability is related to service.

Service connection for a chronic skin disorder of the feet.

The Board also finds that the claim for service connection 
for a skin disorder of the feet is well grounded.  The 
veteran has a current diagnosis of onychomycosis.  He is 
competent to report that he noted problems with his skin 
while in service.  Dr. Tauber has related the veteran's 
current disability to service. 

The post service medical evidence includes a report of a VA 
outpatient visit in March 1995, at which time the veteran was 
evaluated for a complaint of painful toenails.  The pertinent 
assessment was onychomycosis.

The communications from Dr. Tauber reflect his opinion that 
the veteran had "chronic findings related to his dermatologic 
condition."  The physician stated in a June 1996 
communication that in October 1962 the veteran was in a 
malarial area of training and had to do additional jungle 
training in the Asiatic-Pacific area.  He stated that the 
veteran "had problems with his toenails and skin in both 
feet, documented by the VA and military medical records due 
to his exposure in tropical and jungle areas."  The 
diagnoses included hypertrophic nails bilaterally, 
questionable chronic fungal infection.  This opinion is 
clearly based on history given the physician by the veteran, 
because the available service medical records, which include 
the report of separation examination, are without reference 
to skin complaints or abnormalities.  

The VA staff podiatrist who reviewed the records in 1999 
indicated that from his review of the record, the 
discoloration and thickening of the veteran's toenails 
occurred years after the veteran was discharged from service.  
The physician noted that fungal infections occurred 
frequently following exposure to jungle environment, and if 
this were the case, it would have been seen immediately to a 
few years after exposure.  He stated that skin fungal 
infections would be seen immediately, whereas toenail fungal 
infections could take several months to years before being 
readily noticeable.  He added that, in this case, it was more 
than 10 years after discharge before the veteran noticed any 
changes in his toenails.  Toenail fungal infections were 
described as very common outside the jungle environment in 
everyday life.  He added that increasing age and chronic 
exposure to fungi were most likely the cause of 
onychomycosis.  The physician indicated that the veteran's 
toenail condition, onychomycosis, was "most likely not 
related to service as nail changes began many, many years 
after jungle exposure."  

From a review of the evidence of record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a chronic skin disorder.  
Again the veteran's report that he had a skin condition in 
service, is contrary to the contemporaneous medical records.  
These do not show any skin condition until many years after 
service.  This clinical evidence outweighs the veteran's 
unsupported assertions, which have been echoed by Dr. Tauber, 
that he had a skin condition of the feet during service.

There is a complete absence of continuity of symptomatology 
in the years following service and Dr. Tauber's comments that 
the veteran's problems with his toenails and skin of the feet 
were attributable to the veteran's exposure to tropical and 
jungle areas on service are refuted by the Veterans Health 
Administration specialist who gave specific reasons as to why 
the available evidence is against the claim of service 
connection for a chronic skin disorder attributable to 
service.  Again, as noted above, the physician had access to 
the entire claims folder, where it is apparent Dr. Tauber did 
not.  The U.S. Court of Appeals for Veterans Claims, has held 
that opinions that are based on reported history, and that 
are unsupported by clinical evidence are of low probative 
value.  Bailey v. Brown, 5 Vet. App. 177 (1993)  The Board 
finds that the specialist's opinion is of greater probative 
value than that of Dr. Tauber, because the opinion is based 
on review of the veteran's claims file and medical records.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995)  (An opinion 
that is based on review of the entire record is more 
probative than an opinion based on reported history).  The 
Board determines, therefore, that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a chronic skin disorder attributable to the 
veteran's active service.  

Service connection for cardiovascular disease.

With regard to the claim for service connection for 
cardiovascular disease, the Board notes that a review of the 
service medical records reveals that on one occasion in July 
1960, the veteran was seen for complaints, which included 
pain in the chest.  Following examination the impression was 
pneumonia.  There was no reference to heart disease at that 
time or during the remainder of the veteran's active service.  
This includes hypertension.  The readings taken during 
service are all within normal limits.  

Of record is an April 1985 clinic progress record indicating 
the veteran was seen for a complaint of chest pain earlier 
that month.  He refused hospitalization at that time, but was 
then willing to accept admission.  The assessment was 
probable status post myocardial infarction of seven days' 
duration.  

The post service records include a copy of a June 1987 
communication from John Coleman, M.D., to the effect that the 
veteran had a heart condition and was under that physician's 
care.

When the veteran was seen by a private cardiologist in June 
1995, it was indicated that a cardiological evaluation 
conducted over the past several weeks revealed that the 
veteran had sustained a myocardial infarction in 1985.  The 
physician indicated he had no medical records from that time 
to review or to evaluate.  He stated that his comments were 
focused on the veteran's present condition.  His assessment 
was that the veteran had coronary artery disease.  

Additional post service records include an August 1996 
communication from Oscar J. Moore, J.R., M.D.  He stated that 
he first saw the veteran in June 1996 and noted the veteran 
had been diagnosed as unstable coronary artery disease for 
several years.  The current impressions included unstable 
coronary artery disease.  No comment was made as to the 
etiology of the coronary artery disease.

The Board notes that the veteran is competent to testify as 
to symptoms he experiences, but adds that competent medical 
evidence is required where the determinative issue involves a 
medical diagnosis.  Dean v. Brown, 8 Vet. App. 449, 449, 455 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
Lay persons are not competent to offer evidence that requires 
medical knowledge.  Tedeschi v. Brown, 7 Vet. App. 411 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  There 
is no medical opinion of record attributing any current 
coronary artery disease, to include hypertension, to the 
veteran's active service.  As noted above, generally 
speaking, lay persons are not competent to offer evidence 
that requires medical knowledge.

There is no competent evidence linking the veteran's current 
coronary artery disease with service.  This is essentially a 
question of causation or etiology.  The veteran, as a lay 
person, would not be competent to offer an opinion as to the 
relationship between his current cardiovascular disease and 
his service many years previously.  Since he has not 
presented competent medical evidence of a nexus between his 
current cardiovascular disease and his active service, his 
claim for this disorder must be denied as not well grounded.  

Because the veteran's claim for service connection is not 
well grounded, VA is under no duty to further assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  Under the provisions of 38 U.S.C.A. § 5103(a) 
(West 1991), if a claimant's application for benefits is 
incomplete, VA shall notify the claimant of the evidence 
necessary to complete the application.  The Court has 
interpreted this statute as imposing an obligation on VA, 
depending on the facts of the case, to inform claimants of 
the evidence needed to render their claims well grounded.  
Robinette v. Brown, 8 Vet. App. 69 (1995).

The Court has held that the obligation under § 5103(a), 
exists only in the limited circumstances where the veteran 
has referenced other known and existing evidence.  Epps v. 
Brown,  9 Vet. App. 341, 344 (1996).  In this case, VA is not 
on notice of any known and existing evidence that would make 
the adjudicated service connection claim well grounded.  The 
Board also notes that the RO has informed the veteran of the 
necessary evidence in the claims forms he completed, in its 
notices of decisions, and in the statement of the case and 
supplemental statements of the case.

The veteran has referred to treatment from Dr. Coleman, but 
communications from Dr. Coleman's daughter and an estate 
attorney indicate that Dr. Coleman is now deceased and his 
records are no longer available.  The veteran did not report 
the existence of any other evidence that could serve to 
render his claim with regard to this issue well grounded.  

ORDER

Service connection for a disability of the left heel 
manifested by pain is granted.  To this extent, the appeal is 
allowed.

Service connection for a chronic left ankle disability is 
denied.  

Service connection for a chronic skin disorder of the feet is 
denied.

Service connection for a cardiovascular disease is denied.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

